Citation Nr: 1231659	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-06 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disorder characterized by tingling in the hands and extremities.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 20 percent for a right ankle disorder.

5.  Entitlement to an initial rating in excess of 10 percent for a right knee disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Roanoke, Virginia.

While the Veteran had initially requested a hearing before a Veterans Law Judge, the Veteran withdrew his request in May 2012.  Therefore, no hearing was held in this matter. 

The issue of entitlement to service connection for a right hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tingling in the hands and extremities is not shown to be the result of a disease or injury in service nor is it shown to have been caused or made worse by a service connected disability.

2.  The Veteran's PTSD is not shown to cause total occupational and social impairment.

3.  The Veteran's right ankle disorder is not shown to have caused any type of ankylosis.  

4.  The Veteran's patellofemoral syndrome of the right knee is not shown to have resulted in extension limited by 10 degrees or more, flexion limited to 30 degrees or less, or recurrent subluxation and lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disorder characterized by tingling in the hands and extremities are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for a rating in excess of 20 percent for a right ankle disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271 (2011).

4.  The criteria for a rating in excess of 10 percent for a right knee disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent letters in February 2007 and in June 2007 which explained what the evidence needed to show with respect to his claims, and how VA could help him obtain that evidence.  These letters also explained how VA assigns ratings and effective dates for service connected disabilities.  In July 2008 he was sent a letter that explained the specific rating criteria that were applicable to his disabilities.  

In addition to its duty to provide notices to claimant, VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, documents pertaining to the Veteran's former employment, and written statements which were submitted by the Veteran.  Appropriate VA examinations were also afforded to the Veteran.

II.  Service connection

The Veteran contends that he has a disorder characterized by tingling in the hands and extremities that is due to his service or to his service connected low back disorder.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including some types of neurological problems, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

It should be noted that the Veteran has already established service connection for radiculopathy affecting the right lower extremity.

Service treatment records are negative for complaints of, or treatment for, tingling in the hands and extremities.  

In an August 2009 letter, the Veteran wrote that he believed the tingling in his hands and extremities was due to his back disorder.  The Veteran is presently service connected for degenerative disc disease and degenerative joint disease of the lumbar spine as well as radiculopathy of the right lower extremity.  

At a VA examination in 2009 the Veteran was found to have right lower extremity radiculopathy as the result of his back disability, but lumbar radiculopathy of other extremities was not diagnosed.  An August 2011 VA examination found radiculopathy of the right lower extremity but specifically determined that there was no evidence of radiculopathy in the left lower extremity.  

A private treatment record from August 2010 indicated that the Veteran had bilateral carpal tunnel syndrome, right worse than left, and cervical radiculopathy.  The Veteran is not service connected for a cervical spine disability. 

The evidence does not show that the tingling in the Veteran's hands and left lower extremity is due to service or a service connected disability.  While the Veteran may believe these symptoms are associated with his lumbar spine disability, he lacks the medical expertise to make such a determination and no medical professional has related this tingling to the low back, other than with respect to the service connected right lower extremity.  The tingling in the Veteran's hands has been related to carpal tunnel syndrome and cervical radiculopathy, which have not been shown to be service related, and no abnormality of the left lower extremity has been diagnosed.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable with respect to the Veteran's claim for service connection for tingling in the upper and lower extremities because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  




 Increased Rating

The Veteran contends that the symptoms of his PTSD, right ankle disability, and right knee disability, are all more severe than are contemplated by the ratings assigned for those disabilities.  

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In cases in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may also be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

A.  PTSD

The Veteran's PTSD is evaluated under 38 C.F.R. 4.130, Diagnostic Code 9411.  

A rating of 70 percent is assigned where the Veteran exhibits occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain successful relationships.

A rating of 100 percent is assigned where the Veteran exhibits total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Veteran was examined with respect to his PTSD in March 2007.   The Veteran reported that he had trouble managing his temper which caused problems at work.  He reported experiencing intrusive memories of Vietnam.  He felt that problems with emotional distancing and irritability contributed to the demise of his three marriages.  He was currently in a rocky relationship.  He formerly drank to excess but voluntarily stopped this behavior over the last year due to physical health problems.  He had no history of psychiatric hospitalization.  He was treated with medication and counseling.

The Veteran described significant problems with handling his temper and recently had an altercation with someone who took a parking spot that the Veteran wanted.  He reported that he got in a number of physical altercations at work with people who did things that angered him.  He described rather persistent hypervigilance and a problem managing his temper over the years.

He was clean, appropriately groomed, and casually dressed.  He interacted in a polite and cooperative manner.  He was alert and fully oriented.  His affect was constricted and somewhat blunted, reflecting sadness.  His mood appeared depressed and tense.  There was a noticeable increase in arousal when he is pushed to give details about his Vietnam War experiences.  The Veteran reported daily intrusive thoughts about Vietnam and nightmares 3 to 4 times per week.  His speech was clear, goal directed, spontaneous, and of normal pace and volume.  There was no history of delusions or hallucinations.  He described possible flashbacks but the examiner could not decipher whether these were actual flashbacks or simply intense memories of Vietnam at times.  The Veteran reported that he was persistently irritable and anxious.  He was given accommodations at work to reduce his need to interact with others.  He had little social support and tended to avoid people.  He described difficulty with feeling or expressing tender emotions.  His mental pace was mildly slowed during the interview and his general energy level seemed to be slightly below average.  He had been struggling with motivational problems but was attending work each day.  He experienced difficulty enjoying activities.  He described passive suicidal ideation and had no history of suicide attempts or self mutilation.  At times, he becomes angry and hits a wall with his fist.  His insight was fair.  At times, his judgment was overwhelmed by high levels of emotional distress.

The examiner assigned a global assessment of functioning (GAF) score of 50.  A GAF of 41-50 is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  The examiner assessed the Veteran to be capable of managing his own funds.  

In a March 2007 written statement the Veteran complained of high levels of anxiety, irritability, fatigue, inability to enjoy activities, and road rage.  He felt he had trouble organizing things or keeping a straight chain of thought and his disliked having to be around other people.  

The Veteran obtained a private evaluation of his PTSD in June 2008.  The Veteran reported that he felt his PTSD contributed to his irritability and inability to get along with others.  The Veteran reported several failed relationships.  He reported difficulty managing road rage and getting in altercations with other drivers.  He reported that he did not like war movies and that loud noises were disturbing.  He has dreams about Vietnam and has difficulty sleeping as a result.  At times, he gets very anxious for no reason.  He had some suicidal thoughts but never made a suicide attempt.  The examiner concluded that the Veteran was in severe emotional distress due to his PTSD.  

In his notice of disagreement dated in July 2008 the Veteran reported that he had trouble dealing with stress, people, and work situations.  He had disciplinary problems at work.  He had trouble sleeping, dealing with his problems, was irritable, and experienced forgetfulness, difficulty maintaining emotional relationships, and lack of enjoyment of activities.  He was distrustful and cynical.  

VA treatment records reflect the Veteran was treated with medication and psychotherapy.  He described problems with work stress, anxiety, irritability, and depression.  However, he generally denied suicidal or homicidal ideation.  

The Veteran was reexamined in September 2009.  At that time, the Veteran reported continued problems with easily aroused anger and temper.  He was worried about changes at work which would require him to interact more with others.  

The Veteran was clean, appropriately groomed, and casually dressed.  He interacted cooperatively.  He was alert and fully oriented.  His affect was rather blunted and reflective of sadness.  His mood was depressed and anxious.  He continued to have intrusive thoughts and dreams about Vietnam.  The examiner felt that the Veteran's personality problems were due to PTSD.  The Veteran's mental pace and energy level were moderately below average.  His motivation level was poor, but he was still attending work.  He was anhedonic and socially withdrawn.  He had one friend in Colorado but made no attempts to form friendships closer to home.  He had problems with social distance and emotional detachment.  He continued to have passive suicidal thoughts but no intent to act of them.  His insight was fair.  His judgment was fair but at times became overwhelmed by emotions.  He continued to have a marked increase in physiological arousal when the topic of Vietnam is broached, even on rather a superficial level.  The Veteran was able to handle all hygiene demands on his own.  He can make store purchases, drive, prepare meals, and perform simple home cleaning tasks adequately. 

The examiner assigned a GAF of 49.  He noted that the Veteran might have trouble with his new work demands.  His symptoms seemed to be worse than at the time of the prior evaluation.

The Veteran was reexamined with respect to his PTSD in August 2011.  At that time the Veteran reported continued problems with symptoms such as intrusive thoughts and distressing dreams, difficulty sleeping, avoiding things that remind him of his combat experiences, and continued avoidance of other people secondary to being easily angered and not wanting to get in trouble for his aggressive nature.  He also displayed a sad mood, was unable to enjoy activities, had passive suicidal ideation without any intent, was feeling restless, lost weight, had low energy, and reported problems making decisions.  The Veteran reported that his depression became worse after he lost his job.  Review of the claims file reflects that the Veteran was terminated as the result of numerous instances of misconduct.

The examiner assessed the Veteran's PTSD as causing occupational and social impairment with reduced reliability and productivity.  

At the examination, the Veteran was casually dressed and clean.  His speech was normal in rate, tone, and volume.  His thought processes were organized and goal directed.  He did not report significant hallucinations and there was no evidence of delusions.  His mood appeared dysphoric.  The Veteran did not describe how he felt other than to state that his back hurt.  He was alert and oriented and his concentration appeared to be intact.  His immediate and remote memory was normal but he appeared to have some trouble with short term memory.

The Veteran reported that on a typical day he arises early, fixes coffee, and uses the internet.  He watches television and "piddles around his house."  He does some yard work and grocery shops on a weekly basis.  He may visit a friend and go shooting once a week.  After dinner he reads or cleans his guns.  

The examiner noted that the Veteran continued to experience significant symptoms of PTSD.  He avoids a number of things that remind him of Vietnam.  He avoids other people due to his temper.  He has trust issues.  He has difficulty sleeping every night.  He is hypervigilant and avoids crowds.  When startled, he jumps and crouches down.  He also continued to have depressive symptoms which were previously described.  The examiner noted that due to the Veteran's marked difficulty in getting along with other people he would only be able to work in a job that permitted him to essentially work by himself, with a boss who was willing to make various concessions for him that would enable him to do so.  

The evidence does not show that the Veteran experiences total occupational and social impairment.  According to the VA examiner, the Veteran would be able to work in a situation where he was able to work alone.  Moreover, even if it is assumed all of the Veteran's work related misconduct was due to PTSD, being fired from one particular job is not equivalent to total occupational impairment.  There is also no evidence of total social impairment as the Veteran continues to interact with a couple of friends on a regular basis.

The Veteran was not shown to have any impairment in thought processes or communication; these were always assessed as normal.  He did not have persistent delusions or hallucinations.  No inappropriate behavior was noted.  The Veteran was never considered a danger to himself or others and was never psychiatrically hospitalized.  He was able to perform his basic activities of daily living and was always noted to be fully oriented.  He had no grossly psychotic symptoms noted.  He was able to function independently without the assistance of anyone else for self care.  His impairments are not so severe as to constitute total impairment.  

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  While the Veteran had some trouble at work that may in part have been due to his PTSD symptoms, the Veteran is currently receiving a total disability rating by reason of unemployability (TDIU) which adequately compensates him for his lost work.  

B.  Right ankle disorder

The Veteran's ankle is currently rated under 38 C.F.R. § 4.71a, diagnostic code 5271, which provides a 20 percent rating for marked limited motion of the ankle.  A higher rating for an ankle disability is only available under diagnostic code 5270, ankylosis of the ankle.  A 30 percent rating applies for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating applies for ankylosis in plantar flexion more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, eversion, or inversion deformity.  

The Veteran's right ankle was first examined by VA in March 2007.  At that time the Veteran reported ankle pain that he treated with over the counter analgesics.  He wears boots to protect his right ankle and sometimes tapes it with duct tape for additional support.  He frequently uses a brace and cane for walking due to his multiple orthopedic problems including the right ankle.  The Veteran reported that due to his knee and ankle he was unable to stand for more than a few minutes or walk more than a few yards.  The Veteran reported giving way, instability, pain, stiffness, weakness, dislocation/subluxation, and effusion of his right ankle.  He reported weekly severe flare ups of joint disease that caused his ankle to be stiff for one or two days.  The Veteran limped, using his left leg more than the right leg. The Veteran had 0 to 10 degrees of dorsiflexion of the right ankle with pain.  He had 40 degrees of plantar flexion with pain.  There was no ankylosis of the right ankle.  There was no ankle instability, tendon abnormality, or angulation. 

A February 2008 letter from the Veteran's doctor indicated that the Veteran had trouble with his ankle rolling.  He had a catching sensation that suggested loose body formation.  

In July 2008, the Veteran's private physician wrote that the Veteran would need ankle fusion surgery at some future time.

In August 2009 the Veteran reported that his multiple orthopedic complaints made it difficult to walk.  

The Veteran's ankle was reexamined in October 2009.  The Veteran reported similar symptoms as at the prior evaluation.  He reported flare ups every two to three weeks that were precipitated by walking on uneven ground or standing on cement.  Elevation, rest, and medication relieve the flares.  During a flare up, he has difficulty walking and avoids climbing stairs.  He frequently sleeps downstairs because he has trouble climbing stairs.  He has difficulty driving.  He occasionally used a cane and brace.  He could stand for 15-30 minutes and walk a quarter of a mile.  He will sometimes tape the ankle or wear high top boots to support the ankle.   The Veteran had 0 to 10 degrees of dorsiflexion of the right ankle and 0 to 25 degrees of plantar flexion.  Repetitive use caused pain but did not change range of motion.  There was crepitus, tenderness, and weakness of the right ankle.  There was no instability, tendon abnormality, or angulation.  The Veteran reported that he lost three weeks of work in the past year due to ankle pain.  The examiner assessed that the Veteran's right ankle problem prevented sports, moderately affected exercise, and mildly affected chores, shopping, recreation, and travelling.  It did not affect other activities of daily living.  

The Veteran's ankle was examined again in August 2011.  He reported that his ankle pain got worse since the prior examination.  Every once in awhile the ankle would "flop."  It gives out on him more frequently than in the past.  The Veteran described a constant dull pain in the ankle, with a sharp stabbing pain that lasts a few seconds occurring a few times per week.  This pain occurs when he goes up steps or twists his ankle when walking.  He takes Motrin for pain relief.  The Veteran reported than when his ankle pain flares up, he has to limit how far and how long he walks or stands.  The Veteran had 40 degrees of plantar flexion and 20 degrees of dorsiflexion, with pain at the endpoints of range of motion.  The examiner indicated that the Veteran had reduced motion, pain on movement, and deformity of the right ankle.  There was no laxity noted.  The Veteran's ankle was not ankylosed.  He had weakness, pain, and intermittent swelling of the right ankle.  He continued to use high topped boots for support of his ankle.  

The evidence does not show that the Veteran meets the criteria for a rating in excess of 20 percent for his right ankle disability.  Higher ratings require ankylosis, which is not present in this case.

The Board also finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptoms of ankle pain with some limitation of motion and intermittent swelling are contemplated by the rating for marked limitation of motion of the ankle.  There is no evidence of repeated hospitalizations for the ankle condition and the Veteran's ankle problem was not shown to markedly affect his employment.  Although he has lost some time from work due to the ankle, this degree of industrial impairment is adequately contemplated by the current 20 percent rating.

C.  Right knee disorder

Disabilities of the knees are rated pursuant to diagnostic codes 5256-5262. 

The Veteran's right knee disability, initially diagnosed as patellofemoral syndrome, is currently rated by analogy pursuant to diagnostic code 5259.  Diagnostic code 5259 applies to removal of symptomatic semilunar cartilage.  A 10 percent rating applies for this disability.  A 20 percent rating applies for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Other disabilities of the knee that could be affected are other impairments of the knee or limitation of motion. 

Diagnostic code 5257 refers to other impairments of the knee.  An evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, and evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe.  

Diagnostic Code 5260 pertains to limited flexion of the knee.  A 10 percent rating is applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.  

Diagnostic Code 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater.  

The Veteran's knee was first examined in March 2007.  At that time he reported worsening pain in his knee.  He reported using a brace and a cane to walk.  He reported that he could not stand for more than a few minutes or walk more than a few yards.  He reported giving way, instability, pain, stiffness, and weakness of the knee.  He reported that his knee locked one two times a year.  He reported weekly flare ups with increased pain and stiffness which take one day to resolve.  The Veteran limped, using his left leg more than his right leg.  The Veteran had 0 to 90 degrees of flexion/extension with no additional limitation of motion on repetitive use.  There was crepitus of the right knee.  There was no mass behind the knee, instability, patellar abnormality, meniscus abnormality, or other knee abnormality. 

The examiner assessed that the combined effects of the Veteran's right ankle and right knee disabilities prevented exercise and sports, severely affected chores, shopping, and recreation, moderately affected traveling, and did not affect other activities of daily living.  With regard to the Veteran's work, the combined effects of the right ankle and knee disabilities caused decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength of the right leg, and pain.  It was noted that the Veteran had to climb a ladder and stairs at work.  

In August 2009 the Veteran reported that his multiple orthopedic complaints made it difficult to walk.  

The Veteran's right knee was reexamined in August 2011.  The Veteran reported that since his prior examination the knee became more painful with less movement.  He reported intermittent, dull right knee pain.  It gets worse with prolonged standing, walking uphill or up stairs, and walking on uneven surfaces.  It is relieved by sitting and elevating the leg.  He takes Motrin for his right knee pain most days.  

The Veteran had 140 degrees of flexion with no objective evidence of painful motion and no limitation of extension.  Additional repetitions did not cause any additional loss of motion.  Strength was full and there was no instability of the knee.  There was no history of recurrent patellar subluxation or dislocation.  The examiner assessed that there was no functional loss from the right knee disability.  

The Veteran had frequent episodes of joint pain due to a meniscus condition, but no dislocation, tear, frequent episodes of locking, or frequent episodes of joint effusion.  The Veteran reported that knee pain affected the amount of time that he can stand and walk.  

The evidence does not show that the Veteran meets the criteria for a rating in excess of 10 percent for his right knee disability.  There was no compensable limitation of motion and no objective evidence of recurrent subluxation or lateral instability.  The Veteran's primary symptom was right knee pain, which is contemplated by diagnostic code 5259.  Diagnostic code 5258 was also considered, but the Veteran's semilunar cartilage is not dislocated, there is no history of locking, and there are no frequent effusions into the joint.  

The Board also finds that the Veteran's symptoms did  not present such an exceptional disability picture as to render the schedular rating inadequate at any time.  38 C.F.R. § 3.321(b).  See also Thun, 11 Vet. App. at 115.  The Veteran's right knee disability did not require hospital treatment and there is no evidence that it materially interfered with the Veteran's employment.  The Veteran was terminated from his employment due to misconduct. 

ORDER

Service connection for a disorder characterized by tingling in the hands and extremities is denied.

A rating in excess of 70 percent for PTSD is denied.

A rating in excess of 20 percent for a right ankle disorder is denied.

A rating in excess of 10 percent for a right knee disorder is denied.


REMAND

The Veteran contends that he has a hip disorder as a result of his military service or a service connected disability.  The record does not indicate that the Veteran has been afforded a VA examination for his claimed hip condition.  The Veteran submitted a note from his private physician who opined that that the Veteran's hip pain was sciatica caused by his service connected back disability.   In light of the evidence of a possible association between the Veteran's service connected back disability and his claimed hip disorder, a VA examination should be conducted to determine whether the Veteran has a hip disorder as the result of his service connected disability. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination of his right hip.  The claims file should be reviewed in conjunction with the examination.  If a hip disorder is diagnosed, including but not limited to sciatica, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) due to or aggravated by the Veteran's service connected back disability.  If the examiner is unable to provide an opinion without resort to undue speculation, he or she should explain why this is the case.

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL  MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


